         Case 1:19-cr-00716-DLC Document 76 Filed 12/26/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     December 26, 2019

Honorable Denise Cote
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Telemaque Lavidas,
               S1 19 Cr. 716 (DLC)

Dear Judge Cote:

        The Government respectfully submits this letter pursuant to the Court’s direction at the
final pretrial conference to provide an update on the status of discussions between the parties.

        There has been no agreement on a pretrial resolution of this matter. While the parties
have engaged in informal discussions, the Government has not extended a formal plea offer to
the defendant.

        Accordingly, the Government wishes to provide the Court with its view of the range of
imprisonment pursuant to the United States Sentencing Guidelines (the “Guidelines”). The
Government’s position on the appropriate calculation of the Guidelines with respect to the
offenses charged in the Indictment is as follows: All counts in the Indictment would be grouped
under U.S.S.G. § 3D1.2(d) because the offense level is determined largely on the basis of the
gain resulting from the offense. The base offense level is 8, pursuant to U.S.S.G. § 2B1.4(a).
Because the gain from the offense is greater than $9.5 million and not greater than $25 million,
an increase of 20 points is appropriate pursuant to U.S.S.G. §§ 2B1.4(b)(1) and 2B1.1(b)(1)(K).
As a result, the total offense level is 28. Based on information currently known to the
Government, the defendant’s Criminal History Category is I, and the applicable Guidelines range
is therefore 78 to 97 months’ imprisonment.

        In addition, the Government wishes to set forth the statutory maximum terms of
imprisonment for the counts charged in the Indictment. Those terms are as follows: Count One,
charging a violation of 18 U.S.C. § 371, five years of imprisonment; Count Two, charging a
violation of 18 U.S.C. § 1349, twenty-five years of imprisonment; Counts Three through Five,
charging violations of 15 U.S.C. §§ 78j(b) and 78ff, and 18 U.S.C. § 2, twenty years of
imprisonment on each count; Count Six, charging a violation of 18 U.S.C. §§ 1343 and 2, twenty
years of imprisonment; and Count Seven, charging a violation of 18 U.S.C. §§ 1348 and 2,
         Case 1:19-cr-00716-DLC Document 76 Filed 12/26/19 Page 2 of 2




twenty-five years of imprisonment. The maximum statutory term of imprisonment for all counts
is 135 years.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Attorney for the United States, Acting Under
                                             Authority Conferred by 28 U.S.C. § 515.


                                       by:      /s/
                                             Richard Cooper/Daniel Tracer
                                             Assistant United States Attorneys
                                             (212) 637-1027/2329

cc:    Defense counsel (by ECF)




                                                2
